[exhibit10610k2016001.jpg]
STRICTLY CONFIDENTIAL WLRK DRAFT: 9/8/16 W/2627710 INDEMNIFICATION AGREEMENT
This Indemnification Agreement (“Agreement”) is made as of ___________, 2016 by
and between Adient US LLC, a Michigan limited liability company (“Company”), and
______________ (“Indemnitee”). Except as provided herein, this Agreement
supersedes and replaces any and all previous agreements between the Company and
Indemnitee covering the subject matter of this Agreement. RECITALS WHEREAS, the
Company is a subsidiary of Adient plc, a public limited company organized under
the laws of Ireland (“Adient”); WHEREAS, it is essential to the Company and
Adient that Adient retain and attract as directors and secretary the most
capable persons available; WHEREAS, due to restrictions imposed by the laws of
Ireland, the Articles of Association of Adient (the “Adient Articles”) do not
confer indemnification and advancement rights on its directors and secretary as
broad as the indemnification and advancement rights that are customarily
provided to the directors and secretary of a limited liability company organized
under the laws of the State of Michigan; WHEREAS, the Board of Directors of the
Company believes that highly competent persons have become more reluctant to
serve publicly-held corporations as directors, officers, secretaries or in other
capacities unless they are provided with adequate protection through insurance
and adequate indemnification against inordinate risks of claims and actions
against them arising out of their service to and activities on behalf of the
corporation; WHEREAS, the Company has requested that the Indemnitee serve as an
Official of Adient, and, if requested to do so by the Company, as an Official of
another foreign or domestic corporation, partnership, limited liability company,
joint venture, employee benefit plan, trust, or other Enterprise; WHEREAS, it is
reasonable, prudent and necessary for the Company contractually to obligate
itself to indemnify, and to advance expenses on behalf of, the Indemnitee to the
fullest extent permitted by applicable law so that he or she will serve or
continue to serve Adient or the Company free from undue concern that he or she
will not be so indemnified; WHEREAS, in recognition of Indemnitee’s need for (a)
substantial protection against personal liability, (b) specific contractual
assurance that such protection will be available to Indemnitee (regardless of,
among other things, any amendment to or revocation of the Adient Articles, the
limited liability company operating agreement of the Company (the “Operating
Agreement”) or any change in the composition of the Board of Directors of the
Company or acquisition transaction relating to Adient), the Company wishes to
provide in this Agreement for



--------------------------------------------------------------------------------



 
[exhibit10610k2016002.jpg]
-2- the indemnification by the Company of and the advancing by the Company of
expenses to Indemnitee as set forth in this Agreement; WHEREAS, this Agreement
is a supplement to and in furtherance of any insurance maintained by Adient or
the Company, the Adient Articles, the Deed of Indemnity which Indemnitee has
with Adient (the “Adient Deed of Indemnity”), the Operating Agreement and any
resolutions adopted pursuant thereto, and shall not be deemed a substitute
therefor, nor to diminish or abrogate any rights of Indemnitee thereunder; and
WHEREAS, Indemnitee does not regard the protection available under the Adient
Articles, the Adient Deed of Indemnity, the Operating Agreement and insurance as
adequate in the present circumstances, and may not be willing to serve or
continue to serve as an officer or director of Adient without adequate
protection, and the Company desires Indemnitee to serve or continue to serve in
such capacity. NOW, THEREFORE, in consideration of the premises and the
covenants contained herein, the Company and Indemnitee do hereby covenant and
agree as follows: Section 1. Definitions. As used in this Agreement: (a)
References to “agent” shall mean, with respect to any Enterprise, any person who
is or was a director, officer, or employee of such Enterprise or a subsidiary of
the Enterprise or other person authorized by the Enterprise to act for the
Enterprise, to include such person serving in such capacity as an Official of
another corporation, partnership, limited liability company, joint venture,
trust or other enterprise at the request of, for the convenience of, or to
represent the interests of the Enterprise or a subsidiary of the Enterprise. (b)
“Beneficially Own” shall have the meanings given to such terms in Rule 13d-3
under the Exchange Act. (c) “Board” shall mean the board of directors of Adient.
(d) A “Change in Control” shall be deemed to occur upon the earliest to occur
after the date of this Agreement of any of the following events: i. The
acquisition by any Person (as defined below) of Beneficial Ownership, directly
or indirectly, of securities of Adient representing twenty percent (20%) or more
of either (1) the then outstanding ordinary shares of Adient (the “Outstanding
Adient Shares”) or (2) the combined voting power of the then outstanding voting
securities of Adient entitled to vote generally in the election of directors
(the “Outstanding Adient Voting Securities”); provided, that for purposes of
this subsection (i), the following acquisitions shall not constitute a Change in
Control: (1) any acquisition directly from Adient, (2) any acquisition by Adient
or any of its subsidiaries, (3) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by Adient or any of its subsidiaries or
(4) an acquisition by any Person pursuant to a transaction that complies with
clauses (A), (B) and (C) of subsection (iii) of this Section 1(d);



--------------------------------------------------------------------------------



 
[exhibit10610k2016003.jpg]
-3- ii. Individuals who, as of the date of this Agreement, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, that any individual becoming a director of the Board
after the date of this Agreement whose election, or nomination for election by
Adient’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board; iii. Consummation of a reorganization, merger, statutory share
exchange or consolidation or similar transaction involving Adient or any of its
subsidiaries with any Person other than Adient or its subsidiaries or other
disposition of all or substantially all of the assets of Adient to a Person
other than a subsidiary of Adient (a “Business Combination”), in each case,
unless, following such Business Combination, (A) all or substantially all of the
individuals, and entities who were the beneficial owners, respectively, of the
Outstanding Adient Shares and Outstanding Adient Voting Securities immediately
prior to such Business Combination Beneficially Own, directly or indirectly,
more than 50% of, respectively, the then outstanding shares of voting securities
and the combined voting power of the then outstanding voting securities entitled
to vote generally in the election of directors, as the case may be, of the
corporation resulting from such Business Combination in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Adient Shares and Outstanding Adient Voting Securities, as
the case may be; (B) no Person (excluding any entity resulting from such
Business Combination or any parent of such entity, and excluding any employee
benefit plan (or related trust) of Adient, such entity resulting from such
Business Combination or such parent) Beneficially Owns, directly or indirectly,
more than 50%, respectively, of the then outstanding voting securities of the
entity resulting from such Business Combination or the combined voting power of
the then outstanding voting securities of such entity, except to the extent that
such ownership existed prior to the Business Combination; and (C) at least a
majority of the members of the board of directors or equivalent governing body
of the entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or iv. The
approval by the shareholders of Adient of a complete liquidation or dissolution
of Adient. For purposes of this Section 1(d), the term “Person” shall have the
meaning as set forth in Sections 13(d)(3) and 14(d)(2) of the Exchange Act;
provided, that Person shall exclude (i) Adient, (ii) any trustee or other
fiduciary holding securities under an employee benefit plan of Adient, and (iii)
any corporation owned, directly or indirectly, by the shareholders of Adient in
substantially the same proportions as their ownership of ordinary shares of
Adient. (e) “Corporate Status” describes the status of a person who is or was an
Official of an Enterprise.



--------------------------------------------------------------------------------



 
[exhibit10610k2016004.jpg]
-4- (f) “Disinterested Director” shall mean a director of the Board who is not
and was not a party to the Proceeding in respect of which indemnification is
sought by Indemnitee. (g) “Enterprise” shall mean Adient, the Company and any
other corporation, limited liability company, partnership, joint venture, trust,
employee benefit plan or other enterprise of which Indemnitee is or was serving
at the request of the Company as an Official. (h) “ERISA” shall mean the
Employee Retirement Income Security Act of 1974, as amended. (i) “Exchange Act”
shall mean the Securities Exchange Act of 1934, as amended from time to time.
(j) “Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts and other professionals, witness fees,
travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, any federal, state, local or foreign
taxes imposed on Indemnitee as a result of the actual or deemed receipt of any
payments under this Agreement, ERISA excise taxes and penalties, and all other
disbursements or expenses of the types customarily incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating, being
or preparing to be a witness in, or otherwise participating in, a Proceeding.
Expenses also shall include (i) judgments, fines and amounts paid in settlement,
(ii) Expenses incurred in connection with any appeal resulting from any
Proceeding, including the premium, security for, and other costs relating to any
cost bond, supersedeas bond, or other appeal bond or its equivalent, (iii) for
purposes of Section 12(d) only, Expenses incurred by Indemnitee in connection
with the interpretation, enforcement or defense of Indemnitee’s rights under
this Agreement, by litigation or otherwise and (iv) including all interest,
assessments and other charges paid or payable in connection with or in respect
of Expenses. (k) “Independent Counsel” shall mean a law firm, or a member of a
law firm, that is experienced in matters of corporation law and neither
presently is, nor in the past three (3) years has been, retained to represent:
(i) Adient, the Company or Indemnitee in any matter material to either such
party (other than with respect to matters concerning the Indemnitee under this
Agreement, or of other indemnitees under similar indemnification agreements), or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing Adient, the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement. (l) “Michigan Act” shall mean the
Michigan Limited Liability Company Act, as amended, supplemented or restated
from time to time, and any successor to such statute. (m) “Official” shall mean
a director, officer, secretary, employee, trustee, agent, partner, managing
member, fiduciary or other official of the Company, Adient or another
Enterprise.



--------------------------------------------------------------------------------



 
[exhibit10610k2016005.jpg]
-5- (n) The term “Proceeding” shall include any threatened, pending or completed
action, suit, claim, counterclaim, cross claim, arbitration, mediation,
alternate dispute resolution mechanism, investigation, inquiry, administrative
hearing or any other actual, threatened or completed proceeding, whether brought
in the right of Adient, the Company or otherwise and whether of a civil,
criminal, administrative, legislative, or investigative (formal or informal)
nature, including any appeal therefrom, in which Indemnitee was, is or will be
involved as a party, potential party, non-party witness or otherwise by reason
of the Indemnitee’s Corporate Status, by reason of any action taken by
Indemnitee (or a failure to take action by Indemnitee) or of any action (or
failure to act) on Indemnitee’s part while acting pursuant to Indemnitee’s
Corporate Status, in each case whether or not serving in such capacity at the
time any liability or Expense is incurred for which indemnification,
reimbursement, or advancement of Expenses can be provided under this Agreement.
(o) References to “fines” shall include any excise tax assessed with respect to
any employee benefit plan; references to “serving at the request of the Company”
shall include any service as a director, officer, secretary, employee or agent
of Adient or the Company that imposes duties on, or involves services by, such
director, officer, secretary, employee or agent with respect to an employee
benefit plan, its participants or beneficiaries. Section 2. Indemnity in
Third-Party Proceedings. The Company shall indemnify Indemnitee in accordance
with the provisions of this Section 2 if Indemnitee is, or is threatened to be
made, a party to or a participant in any Proceeding by reason of Indemnitee’s
Corporate Status. Pursuant to this Section 2, Indemnitee shall be indemnified to
the fullest extent permitted by applicable law against all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
such Proceeding or any claim, issue or matter therein; provided that the
Indemnitee shall not be indemnified and held harmless pursuant to this Agreement
if there has been a final and non-appealable judgment entered by a court of
competent jurisdiction determining that, in respect of the matter for which the
Indemnitee is seeking indemnification pursuant to this Agreement, the Indemnitee
acted in bad faith or engaged in fraud, willful misconduct or, in the case of a
criminal matter, a knowing violation of the law. The parties hereto intend that
this Agreement (a) shall provide to the fullest extent permitted by law for
indemnification in excess of that expressly permitted by statute, including any
indemnification provided by the Adient Articles, the Adient Deed of Indemnity,
the Operating Agreement, vote of Adient’s shareholders, vote of the Company’s
members or disinterested directors or applicable law and (b) shall not be deemed
a substitute for, nor to diminish or abrogate any rights of Indemnitee under any
insurance maintained by Adient or the Company. Section 3. Indemnification for
Expenses of a Party Who is Wholly or Partly Successful. Notwithstanding any
other provisions of this Agreement, to the fullest extent permitted by
applicable law and to the extent that Indemnitee is a party to (or a participant
in) and is successful, on the merits or otherwise, in any Proceeding or in
defense of any claim, issue or matter therein, in whole or in part, the Company
shall indemnify Indemnitee against all Expenses actually and reasonably incurred
by Indemnitee in connection therewith. If Indemnitee is not wholly successful in
such Proceeding but is successful, on the merits or otherwise, as to one or more
but less than all claims, issues or matters in such Proceeding, the Company
shall



--------------------------------------------------------------------------------



 
[exhibit10610k2016006.jpg]
-6- indemnify Indemnitee against all Expenses actually and reasonably incurred
by Indemnitee or on Indemnitee’s behalf in connection with or related to each
successfully resolved claim, issue or matter to the fullest extent permitted by
law. For purposes of this Section 3 and without limitation, the termination of
any claim, issue or matter in such a Proceeding by dismissal, with or without
prejudice, shall be deemed to be a successful result as to such claim, issue or
matter. Section 4. Indemnification For Expenses of a Witness. Notwithstanding
any other provision of this Agreement, to the fullest extent permitted by
applicable law and to the extent that Indemnitee is, by reason of Indemnitee’s
Corporate Status, a witness or otherwise asked to participate in any Proceeding
to which Indemnitee is not a party, Indemnitee shall be indemnified against all
Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection therewith. Section 5. Partial Indemnification. If
Indemnitee is entitled under any provision of this Agreement to indemnification
by the Company for some or a portion of Expenses, but not, however, for the
total amount thereof, the Company shall nevertheless indemnify Indemnitee for
the portion thereof to which Indemnitee is entitled. Section 6. Additional
Indemnification. (a) Notwithstanding any limitation in Sections 2 or 3, the
Company shall indemnify Indemnitee to the fullest extent permitted by applicable
law if Indemnitee is a party to or threatened to be made a party to any
Proceeding by reason of Indemnitee’s Corporate Status. (b) For purposes of
Section 6(a), the meaning of the phrase “to the fullest extent permitted by
applicable law” shall include, but not be limited to: i. to the fullest extent
permitted by the provision of the Michigan Act that authorizes or contemplates
additional indemnification by agreement, or the corresponding provision of any
amendment to or replacement of the Michigan Act; and ii. to the fullest extent
authorized or permitted by any amendments to or replacements of the Michigan Act
adopted after the date of this Agreement that increase the extent to which a
limited liability company may indemnify its officers and directors. Section 7.
Exclusions. Notwithstanding any provision in this Agreement, the Company shall
not be obligated under this Agreement to make any indemnification payment in
connection with any claim involving Indemnitee: (a) for which payment has
actually been made to or on behalf of Indemnitee under any insurance policy or
other indemnity provision, except with respect to any excess beyond the amount
paid under any insurance policy or other indemnity provision; (b) for (i) an
accounting of profits made from the purchase and sale (or sale and purchase) by
Indemnitee of securities of Adient within the meaning of Section 16(b) of the
Exchange Act or similar provisions of state statutory law or common law, (ii)
any reimbursement of Adient by the Indemnitee of any bonus or other
incentive-based or equity-based compensation



--------------------------------------------------------------------------------



 
[exhibit10610k2016007.jpg]
-7- or of any profits realized by the Indemnitee from the sale of securities of
Adient, as required in each case under the Exchange Act (including any such
reimbursements that arise from an accounting restatement of Adient pursuant to
Section 304 of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or
Section 904 of the Dodd-Frank Wall Street Reform and Consumer Protection Act, or
the payment to Adient of profits arising from the purchase and sale by
Indemnitee of securities in violation of Section 306 of the Sarbanes-Oxley Act)
or (iii) any reimbursement of Adient by Indemnitee of any compensation pursuant
to any compensation recoupment or clawback policy adopted by the Board or the
compensation committee of the Board, including but not limited to any such
policy adopted to comply with stock exchange listing requirements implementing
Section 10D of the Exchange Act; or (c) except as provided in Section 12(d) of
this Agreement, in connection with any Proceeding (or any part of any
Proceeding) initiated by Indemnitee, including any Proceeding (or any part of
any Proceeding) initiated by Indemnitee against Adient, the Company or their
respective directors, officers, secretary, employees or other indemnitees,
unless (i) the Board authorized the Proceeding (or any part of any Proceeding)
prior to its initiation or (ii) Adient or the Company provides the
indemnification, in its sole discretion, pursuant to the powers vested in Adient
or the Company, as applicable, under applicable law. Section 8. Advances of
Expenses. Notwithstanding any provision of this Agreement to the contrary (other
than Section 12(d)), the Company shall advance, to the extent not prohibited by
law, the Expenses (other than judgments, fines and amounts paid in settlement)
incurred and paid by Indemnitee in connection with any Proceeding (or any part
of any Proceeding) not initiated by Indemnitee or any Proceeding initiated by
Indemnitee with the prior approval of the Board as provided in Section 7(c), and
such advancement shall be made within thirty (30) days after the receipt by the
Company of a statement or statements requesting such advances from time to time,
whether prior to or after final disposition of any Proceeding. Advances shall be
unsecured and interest free. Advances shall be made without regard to
Indemnitee’s ability to repay such Expenses and without regard to Indemnitee’s
ultimate entitlement to indemnification under the other provisions of this
Agreement. In accordance with Section 12(d), advances shall include any and all
reasonable Expenses (other than judgments, fines and amounts paid in settlement)
incurred pursuing an action to enforce this right of advancement, including
Expenses incurred preparing and forwarding statements to the Company to support
the advances claimed. The Indemnitee shall qualify for advances upon the
execution and delivery to the Company of this Agreement, which shall constitute
an undertaking providing that the Indemnitee undertakes to repay the amounts
advanced (without interest) to the extent that it is ultimately determined that
Indemnitee is not entitled to be indemnified by the Company. No other form of
undertaking shall be required other than the execution of this Agreement. This
Section 8 shall not apply to any claim made by Indemnitee for which indemnity is
excluded pursuant to Section 7. Section 9. Procedure for Notification and
Defense of Claim; Exhaustion of Remedies. (a) Indemnitee shall notify Adient and
the Company in writing of any matter with respect to which Indemnitee intends to
seek indemnification or advancement of Expenses



--------------------------------------------------------------------------------



 
[exhibit10610k2016008.jpg]
-8- hereunder as soon as reasonably practicable following the receipt by
Indemnitee of written notice thereof. The written notification to Adient and the
Company shall include a description of the nature of the Proceeding and the
facts underlying the Proceeding. To obtain indemnification under this Agreement,
Indemnitee shall submit to Adient and the Company a written request, including
therein or therewith such documentation and information as is reasonably
available to Indemnitee and is reasonably necessary to determine whether and to
what extent Indemnitee is entitled to indemnification following the final
disposition of such Proceeding. The omission by Indemnitee to notify Adient and
the Company hereunder will not relieve the Company from any liability which it
may have to Indemnitee hereunder or otherwise than under this Agreement except
to the extent that such delay materially and adversely affects the Company’s
ability to participate in the defense of such Proceeding, and any delay in so
notifying Adient and the Company shall not constitute a waiver by Indemnitee of
any rights under this Agreement. The Secretary of the Company shall, promptly
upon receipt of such a request for indemnification, advise the Board in writing
that Indemnitee has requested indemnification. (b) The Company will be entitled
to participate in the Proceeding at its own expense and, except as otherwise
provided below, to the extent the Company so wishes, it may assume the defense
thereof with counsel reasonably satisfactory to Indemnitee. After notice from
the Company to Indemnitee of its election to assume the defense of any such
claim, the Company shall not be liable to Indemnitee under this Agreement or
otherwise for any Expenses (other than judgments, fines and amounts paid in
settlement) subsequently directly incurred by Indemnitee in connection with
Indemnitee’s defense of such claim other than reasonable costs of investigation
or as otherwise provided below. Indemnitee shall have the right to employ its
own legal counsel in such claim, but all Expenses related to such counsel
incurred after notice from the Company of its assumption of the defense shall be
at Indemnitee’s own expense; provided, that if (i) Indemnitee’s employment of
its own legal counsel has been authorized by the Company, (ii) Indemnitee has
reasonably determined that there may be a conflict of interest between
Indemnitee and the Company in the defense of such claim, (iii) after a Change in
Control, Indemnitee’s employment of its own counsel has been approved by the
Independent Counsel or (iv) the Company shall not in fact have employed counsel
to assume the defense of such claim, then Indemnitee shall be entitled to retain
its own separate counsel (but not more than one law firm plus, if applicable,
local counsel in respect of any such claim) and all Expenses related to such
separate counsel shall be borne by the Company. (c) Prior to making a written
request for indemnification pursuant to Section 9(a) or making a request for
advancement of Expenses pursuant to Section 8, Indemnitee shall (i) seek such
indemnification or advancement of such Expenses, as applicable, under any
applicable insurance policy and (ii) request that Adient consider in its
discretion whether to make such indemnification or advancement of such Expenses,
as applicable. Upon any such request by Indemnitee of Adient, it is expected
that Adient will consider whether to make such indemnification or advancement of
such Expenses, as applicable, based on the facts and circumstances related to
the request. Adient may require, as a condition to making any indemnification or
advancement of Expenses, as applicable, that Indemnitee enter into an agreement
providing for such indemnification or advancement of such Expenses, as
applicable, to be made subject to substantially the same terms and conditions
applicable to an indemnification or advancement of Expenses, as applicable, by
the Company under this



--------------------------------------------------------------------------------



 
[exhibit10610k2016009.jpg]
-9- Agreement (including conditioning any advancement of Expenses upon delivery
to Adient of an undertaking of the type described in Section 8). If
indemnification or advancement of Expenses (other than judgments, fines and
amounts paid in settlement), as applicable, is not received pursuant to an
insurance policy, or from Adient, within five (5) business days of the later of
Indemnitee’s request of the insurer and Indemnitee’s request of Adient pursuant
to the first sentence of this Section 9(c), Indemnitee may make written demand
on the Company for indemnification pursuant to Section 9(a) or make a request
for advancement of Expenses pursuant to Section 8, as applicable. Section 10.
Procedure Upon Application for Indemnification. (a) Upon written request by
Indemnitee for indemnification pursuant to Section 9(a), a determination, if
required by applicable law, with respect to Indemnitee’s entitlement thereto
shall be made in the specific case: (i) if a Change in Control shall have
occurred, by Independent Counsel in a written opinion to the Board, a copy of
which shall be delivered to Indemnitee; or (ii) if a Change in Control shall not
have occurred, (A) by a majority vote of the Disinterested Directors, even
though less than a quorum of the Board, (B) by a committee of Disinterested
Directors designated by a majority vote of the Disinterested Directors, even
though less than a quorum of the Board, or (C) if there are no such
Disinterested Directors or, if such Disinterested Directors so direct, by
Independent Counsel in a written opinion to the Board, a copy of which shall be
delivered to Indemnitee (collectively, the “Reviewing Party”); and, if it is so
determined that Indemnitee is entitled to indemnification, payment to Indemnitee
shall be made within ten (10) days after such determination. Indemnitee shall
cooperate with the Reviewing Party with respect to Indemnitee’s entitlement to
indemnification, including providing to the Reviewing Party upon reasonable
advance request any documentation or information that is not privileged or
otherwise protected from disclosure and that is reasonably available to
Indemnitee and reasonably necessary to such determination. Any costs or Expenses
(including reasonable attorneys’ fees and disbursements, but excluding
judgments, fines and amounts paid in settlement) incurred by Indemnitee in so
cooperating with the Reviewing Party shall be borne by the Company irrespective
of the determination as to Indemnitee’s entitlement to indemnification, and the
Company hereby indemnifies and agrees to hold Indemnitee harmless therefrom. The
Company promptly will advise Indemnitee in writing with respect to any
determination that Indemnitee is or is not entitled to indemnification,
including a description of any reason or basis for which indemnification has
been denied. (b) If the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 10(a), the Independent Counsel
shall be selected as provided in this Section 10(b). If a Change in Control
shall not have occurred, the Independent Counsel shall be selected by the Board,
and the Company shall give written notice to Indemnitee advising Indemnitee of
the identity of the Independent Counsel so selected. If a Change in Control
shall have occurred, the Independent Counsel shall be selected by Indemnitee
(unless Indemnitee shall request that such selection be made by the Board, in
which event the preceding sentence shall apply), and Indemnitee shall give
written notice to Adient and the Company advising it of the identity of the
Independent Counsel so selected. In either event, Indemnitee or the Company, as
the case may be, may, within ten (10) days after such written notice of
selection shall have been given, deliver to Adient and the Company or to
Indemnitee, as the case may be, a



--------------------------------------------------------------------------------



 
[exhibit10610k2016010.jpg]
-10- written objection to such selection; provided, that such objection may be
asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section 1, and the
objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as Independent Counsel. If such written objection is so made and
substantiated, the Independent Counsel so selected may not serve as Independent
Counsel unless and until such objection is withdrawn or the Michigan Court has
determined that such objection is without merit. If, within twenty (20) days
after the later of submission by Indemnitee of a written request for
indemnification pursuant to Section 9(a) and the final disposition of the
Proceeding, no Independent Counsel shall have been selected and not objected to,
either the Company or Indemnitee may petition the Michigan Court for resolution
of any objection which shall have been made by the Company or Indemnitee to the
other’s selection of Independent Counsel and/or for the appointment as
Independent Counsel of a person selected by such court or by such other person
as such court shall designate, and the person with respect to whom all
objections are so resolved or the person so appointed shall act as Independent
Counsel under Section 10(a). Upon the due commencement of any judicial
proceeding or arbitration pursuant to Section 12(a), Independent Counsel shall
be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).
Section 11. Presumptions and Effect of Certain Proceedings. (a) In making a
determination with respect to entitlement to indemnification hereunder, the
Reviewing Party shall, to the fullest extent not prohibited by law, presume that
Indemnitee is entitled to indemnification under this Agreement if Indemnitee has
submitted a request for indemnification in accordance with Section 9(a), and the
Reviewing Party shall, to the fullest extent not prohibited by law, have the
burden of proof to overcome that presumption in connection with the making by
any person, persons or entity of any determination contrary to that presumption.
Neither the failure of the Reviewing Party to have made a determination prior to
the commencement of any action pursuant to this Agreement that indemnification
is proper in the circumstances because Indemnitee has met the applicable
standard of conduct, nor an actual determination by the Reviewing Party that
Indemnitee has not met such applicable standard of conduct, shall be a defense
to the action or create a presumption that Indemnitee has not met the applicable
standard of conduct. (b) The termination of any Proceeding or of any claim,
issue or matter therein, by judgment, order, settlement or conviction, or upon a
plea of nolo contendere or its equivalent, shall not (except as otherwise
expressly provided in this Agreement) of itself adversely affect the right of
Indemnitee to indemnification or create a presumption that Indemnitee acted in
bad faith or engaged in fraud, willful misconduct or, in the case of a criminal
matter, a knowing violation of the law. (c) Indemnitee shall be deemed to have
acted in good faith if Indemnitee’s action is based on the records or books of
account of any Enterprise, including financial statements, or on information
supplied to Indemnitee by the directors, officers or other Officials of such
Enterprise in the course of their duties, or on the advice of legal counsel for
such Enterprise or on information or records given or reports made to such
Enterprise by an



--------------------------------------------------------------------------------



 
[exhibit10610k2016011.jpg]
-11- independent certified public accountant or by an appraiser, financial
advisor or other expert selected with reasonable care by or on behalf of such
Enterprise as to matters Indemnitee reasonably believes are within such Person’s
professional or expert competence. The provisions of this Section 11(c) shall
not be deemed to be exclusive or to limit in any way the other circumstances in
which the Indemnitee may be deemed to have met the applicable standard of
conduct set forth in this Agreement. (d) The knowledge and/or actions, or
failure to act, of any Official of any Enterprise or any other person shall not
be imputed to Indemnitee for purposes of determining the right to
indemnification under this Agreement. Section 12. Remedies of Indemnitee. (a)
Subject to Section 12(e), if (i) a determination is made pursuant to Section 10
of this Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses (other than judgments, fines and amounts
paid in settlement) is not timely made pursuant to Section 8 of this Agreement,
(iii) no determination of entitlement to indemnification shall have been made
pursuant to Section 10(a) of this Agreement within ninety (90) days after
receipt by Adient and the Company of a request for indemnification (after
Indemnitee has exhausted the procedures set forth in Section 9(c)), (iv) payment
of indemnification is not made pursuant to Section 3, 4 or 5 or the second to
last sentence of Section 10(a) within ten (10) days after receipt by Adient and
the Company of a written request therefor (after Indemnitee has exhausted the
procedures set forth in Section 9(c)), (v) payment of indemnification pursuant
to Section 2 or 6 is not made within ten (10) days after a determination has
been made that Indemnitee is entitled to indemnification, or (vi) if Adient, the
Company or any other person takes or threatens to take any action to declare
this Agreement void or unenforceable, or institutes any litigation or other
action or Proceeding designed to deny, or to recover from, the Indemnitee the
benefits provided or intended to be provided to the Indemnitee hereunder,
Indemnitee shall be entitled to an adjudication by the Michigan Court of
Indemnitee’s entitlement to such indemnification or advancement of Expenses.
Alternatively, Indemnitee, at Indemnitee’s option, may seek an award in
arbitration to be conducted by a single arbitrator pursuant to the Commercial
Arbitration Rules of the American Arbitration Association. Indemnitee shall
commence such proceeding seeking an adjudication or an award in arbitration
within 180 days following the date on which Indemnitee first has the right to
commence such proceeding pursuant to this Section 12(a). Neither Adient nor the
Company shall oppose Indemnitee’s right to seek any such adjudication or award
in arbitration. (b) If a determination shall have been made pursuant to Section
10(a) that Indemnitee is not entitled to indemnification, any judicial
proceeding or arbitration commenced pursuant to this Section 12 shall be
conducted in all respects as a de novo trial, or arbitration, on the merits and
Indemnitee shall not be prejudiced by reason of that adverse determination. In
any judicial proceeding or arbitration commenced pursuant to this Section 12,
the Company shall have the burden of proving Indemnitee is not entitled to
indemnification or advancement of Expenses, as the case may be.



--------------------------------------------------------------------------------



 
[exhibit10610k2016012.jpg]
-12- (c) If a determination shall have been made pursuant to Section 10(a) that
Indemnitee is entitled to indemnification, Adient and the Company shall be bound
by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 12, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, but only to the extent that the misstatement or omission
affected the such determination, or (ii) a prohibition of such indemnification
under applicable law. (d) Adient and the Company shall, to the fullest extent
not prohibited by law, be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 12 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all of the provisions of this Agreement. It is the intent of the
Company that, to the fullest extent permitted by law, the Indemnitee not be
required to incur Expenses associated with the interpretation, enforcement or
defense of Indemnitee’s rights under this Agreement by litigation or otherwise
because the cost and expense thereof would substantially detract from the
benefits intended to be extended to the Indemnitee hereunder. The Company shall,
to the fullest extent permitted by law, indemnify Indemnitee against any and all
Expenses (other than judgments, fines and amounts paid in settlement) and, if
requested by Indemnitee, shall (within ten (10) days after receipt by the
Company of a written request therefor) advance, to the extent not prohibited by
law, such Expenses to Indemnitee, which are incurred by Indemnitee in connection
with any action brought by Indemnitee for indemnification or advancement of
Expenses from the Company under this Agreement or under any directors’ and
officers’ liability insurance policies maintained by the Company if Indemnitee
is successful in such action. (e) Notwithstanding anything in this Agreement to
the contrary, no determination as to entitlement of Indemnitee to
indemnification under this Agreement shall be required to be made prior to the
final disposition of the Proceeding. Section 13. Non-exclusivity; Survival of
Rights; Insurance; Subrogation. (a) The rights of indemnification and to receive
advancement of Expenses as provided by this Agreement shall not be deemed
exclusive of any other rights to which Indemnitee may at any time be entitled
under applicable law, the Adient Articles, the Adient Deed of Indemnity, the
Operating Agreement, any agreement, a vote of Adient shareholders, a vote of the
Company’s stockholders, a resolution of directors, any insurance maintained by
Adient or the Company or otherwise. No amendment, alteration or repeal of this
Agreement or of any provision hereof shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
Indemnitee in Indemnitee’s Corporate Status prior to such amendment, alteration
or repeal. To the extent that a change in Michigan law, whether by statute or
judicial decision, permits greater indemnification or advancement of Expenses
than would be afforded currently under the Adient Articles, the Adient Deed of
Indemnity, the Operating Agreement and this Agreement, it is the intent of the
parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change. No right or remedy herein conferred is
intended to be exclusive of any other right or remedy, and every other right and
remedy shall be cumulative and in addition to every other right and remedy given



--------------------------------------------------------------------------------



 
[exhibit10610k2016013.jpg]
-13- hereunder or now or hereafter existing at law or in equity or otherwise.
The assertion or employment of any right or remedy hereunder, or otherwise,
shall not prevent the concurrent assertion or employment of any other right or
remedy. (b) To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors, officers, secretaries,
employees, or agents of any Enterprise, Indemnitee shall be covered by such
policy or policies in accordance with its or their terms to the maximum extent
of the coverage available for any such director, officer, secretary, employee or
agent under such policy or policies. If, at the time of the receipt of a notice
of a claim pursuant to the terms hereof, Adient or the Company has director and
officer liability insurance in effect, the Company shall give prompt notice of
such claim or of the commencement of a Proceeding, as the case may be, to the
insurers in accordance with the procedures set forth in the respective policies.
The Company shall thereafter take all necessary or desirable action to cause
such insurers to pay, on behalf of the Indemnitee, all amounts payable as a
result of such Proceeding in accordance with the terms of such policies. (c) In
the event of any payment made by the Company under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights. (d)
The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable (or for which advancement is provided hereunder)
hereunder if and to the extent that Indemnitee has otherwise actually received
such payment under any insurance policy, contract, agreement or otherwise.
Notwithstanding the foregoing, the Company shall be required to make payments
under this Agreement within the time periods set forth in this Agreement
regardless of whether, at the time such payments are due, the Indemnitee is
pursuing recovery under any such policy, contract, agreement or other means. (e)
The Company’s obligation to indemnify or advance Expenses hereunder to
Indemnitee who is or was serving at the request of the Company as an Official of
any other Enterprise shall be reduced by any amount Indemnitee has actually
received as indemnification or advancement of Expenses from such other
Enterprise. Notwithstanding the foregoing, the Company shall be required to make
payments under this Agreement within the time periods set forth in this
Agreement regardless of whether, at the time such payments are due, the
Indemnitee is pursuing recovery from such other Enterprise. Section 14. Duration
of Agreement; Successors and Assigns. All agreements and obligations of the
Company contained in this Agreement shall continue for so long as Indemnitee
shall be subject to, or involved in, any proceeding for which indemnification is
provided pursuant to this Agreement. Notwithstanding the foregoing, no legal
action shall be brought and no cause of action shall be asserted by or on behalf
of Adient, the Company or any of their subsidiaries against Indemnitee,
Indemnitee’s spouse, heirs, executors, or personal or legal representatives
after the expiration of two (2) years from the date of accrual of such cause of
action, or such longer period as may be required by the laws of Michigan under
the



--------------------------------------------------------------------------------



 
[exhibit10610k2016014.jpg]
-14- circumstances. Any claim or cause of action of Adient, the Company or any
of their subsidiaries shall be extinguished and deemed released unless asserted
by the timely filing and notice of a legal action within such period; provided,
that if any shorter period of limitations is otherwise applicable to any such
cause of action, the shorter period shall govern. The indemnification and
advancement of expenses rights provided by or granted pursuant to this Agreement
shall be binding upon and be enforceable by the parties hereto and their
respective successors and assigns (including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business or assets of the Company), shall continue as to an Indemnitee who has
ceased to be an Official of Adient, the Company or of any other Enterprise, and
shall inure to the benefit of Indemnitee and Indemnitee’s spouse, assigns,
heirs, devisees, executors and administrators and other legal representatives.
Section 15. Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever: (a)
the validity, legality and enforceability of the remaining provisions of this
Agreement (including each portion of any section of this Agreement containing
any such provision held to be invalid, illegal or unenforceable, that is not
itself invalid, illegal or unenforceable) shall not in any way be affected or
impaired thereby and shall remain enforceable to the fullest extent permitted by
law; (b) such provision or provisions shall be deemed reformed to the extent
necessary to conform to applicable law and to give the maximum effect to the
intent of the parties hereto; and (c) to the fullest extent possible, the
provisions of this Agreement (including each portion of any section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested thereby. Section 16.
Enforcement. (a) The Company expressly confirms and agrees that it has entered
into this Agreement and assumed the obligations imposed on it hereby to induce
Indemnitee to serve as a director or officer of Adient or the Company, and the
Company acknowledges that Indemnitee is relying upon this Agreement in serving
or continuing to serve as a director or officer of Adient or the Company, as
applicable. Accordingly, the parties hereto agree that in the event of any
actual or threatened default in, or breach of, any of the terms, conditions and
provisions of this Agreement, Indemnitee shall have the right to specific
performance and injunctive or other equitable relief in respect of his or her
rights under this Agreement, in addition to any and all other rights and
remedies at law or in equity, and all such rights and remedies shall be
cumulative. The parties hereto also agree that the remedies at law for any
breach or threatened breach of this Agreement, including monetary damages, are
inadequate compensation for any loss and that any defense in any action for
specific performance that a remedy at law would be adequate is waived. Any
requirements for the securing or posting of any bond with such remedy are waived
by each of the parties hereto. (b) This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings, oral, written and
implied, between the parties hereto with respect to the subject matter hereof;
provided, that this Agreement is a supplement to and in furtherance of the
Adient



--------------------------------------------------------------------------------



 
[exhibit10610k2016015.jpg]
-15- Articles, the Adient Deed of Indemnity, the Operating Agreement, any
insurance maintained by Adient or the Company and applicable law, and shall not
be deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder. Section 17. Modification and Waiver. No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by the parties hereto. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
of this Agreement nor shall any waiver constitute a continuing waiver. Section
18. Notice by Indemnitee. Indemnitee agrees promptly to notify Adient and the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement of Expenses
covered hereunder. The failure of Indemnitee to so notify Adient and the Company
shall not relieve the Company of any obligation which it may have to the
Indemnitee under this Agreement or otherwise, except to the extent that the
Company is materially and adversely prejudiced by such failure. Section 19.
Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given if (a)
delivered by hand and receipted for by the party to whom said notice or other
communication shall have been directed, (b) mailed by certified or registered
mail with postage prepaid, on the third business day after the date on which it
is so mailed, (c) mailed by reputable overnight courier and receipted for by the
party to whom said notice or other communication shall have been directed or (d)
sent by facsimile transmission, with receipt of oral confirmation that such
transmission has been received: (a) If to Indemnitee, at the address indicated
on the signature page of this Agreement, or such other address as Indemnitee
shall provide to the Company. (b) If to the Company to: Adient US LLC 833 East
Michigan Street, Suite 1100 Milwaukee, Wisconsin 53202 Attn: General Counsel
Email: CO-General.Counsel@adient.com or to any other address as may have been
furnished to Indemnitee by the Company. Section 20. Contribution. To the fullest
extent permissible under applicable law, if the indemnification provided for in
this Agreement is unavailable to Indemnitee for any reason whatsoever, the
Company, in lieu of indemnifying Indemnitee, shall contribute to the Expenses
incurred by Indemnitee in connection with any claim relating to an indemnifiable
event under this Agreement, in such proportion as is deemed fair and reasonable
in light of all of the circumstances of such Proceeding to reflect (i) the
relative benefits received by Adient and the Company, on the one hand, and
Indemnitee, on the other hand, as a result of the event(s) and/or



--------------------------------------------------------------------------------



 
[exhibit10610k2016016.jpg]
-16- transaction(s) giving cause to such Proceeding; and/or (ii) the relative
fault of Adient and the Company (and their respective directors, officers,
employees and agents), on the one hand, and Indemnitee, on the other hand, in
connection with such event(s) and/or transaction(s). Section 21. Applicable Law
and Consent to Jurisdiction. This Agreement and the legal relations among the
parties shall be governed by, and construed and enforced in accordance with, the
laws of the State of Michigan, without regard to its conflict of laws rules.
Except with respect to any arbitration commenced by Indemnitee pursuant to
Section 12(a), the Company and Indemnitee hereby irrevocably and unconditionally
(i) agree that any action or proceeding arising out of or in connection with
this Agreement shall be brought only in the Circuit Court in the County of
Wayne, Michigan) (the “Michigan Court”), and not in any other state or federal
court in the United States of America or any court in any other country, (ii)
consent to submit to the exclusive jurisdiction of the Michigan Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (iii) appoint, to the extent such party is not otherwise subject to
service of process in the State of Michigan, irrevocably The Corporation Trust
Company, 30600 Telegraph Road – Suite 2345, Bingham Farms, Michigan 48025 as its
agent in the State of Michigan as such party’s agent for acceptance of legal
process in connection with any such action or proceeding against such party with
the same legal force and validity as if served upon such party personally within
the State of Michigan, (iv) waive any objection to the laying of venue of any
such action or proceeding in the Michigan Court, and (v) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in the
Michigan Court has been brought in an improper or inconvenient forum. Section
22. Identical Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement. Signatures to this
Agreement transmitted by facsimile transmission, by electronic mail in “portable
document format” (“pdf”) form, or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document, will have
the same effect as physical delivery of the paper document bearing the original
signatures. Section 23. Miscellaneous. Use of the masculine pronoun shall be
deemed to include usage of the feminine pronoun where appropriate. The headings
of this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof. Unless
otherwise specified, references to a Section or clause refer to Sections or
clauses of this Agreement. The word “including” and words of similar import
shall mean “including without limitation” unless otherwise specified. The word
“or” shall not be exclusive. Any reference to “days” means calendar days unless
business days are expressly specified. [Remainder of page intentionally left
blank]



--------------------------------------------------------------------------------



 
[exhibit10610k2016017.jpg]
[Signature Page to Indemnification Agreement] IN WITNESS WHEREOF, the parties
have caused this Agreement to be signed as of the day and year first above
written. ADIENT US LLC INDEMNITEE By: By: Name: Name: Office: Address:



--------------------------------------------------------------------------------



 